DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27th, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 7-12, filed October 27th, 2022, with respect to the rejections have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “at least one connector” (line 12) and “at least one bolt” (line 22). However, since an at least one connector has already been recited, it’s unclear if this connector and the bolt are the same thing, or not.
Claims 15 and 17 recite “the angled portion” of the drive arm. There is a lack of antecedent basis for this limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Burge (US 5350278).
Regarding claim 13, Burge discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage having a first disc portion (42) with a peripheral first rim portion (43); a second rotor stage, the second rotor stage having a second disc portion (44) with a peripheral second rim portion (unlabeled, periphery of the disk adjacent to the blades), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (50) extending towards the first rim portion such that a terminal end of the axial extension is adjacent the peripheral first rim portion (Figure 4), the axial extension defining a rotor drum cavity between the first and second disc portions (cavity 65 and the unlabeled cavity radially inward thereof), the rotor drum cavity being located radially inward of the axial extension, wherein the second rotor stage further comprises a drive arm (47) depending radially inward from the axial extension and extending radially inwardly within the drum cavity to the first disc portion (47 is radially inward of the axial extension, with a radially inward portion, and extends to the portion of the first disc), the drive arm being connected to the first disc portion by at least one connector (55), wherein the drive arm divides the drum cavity into radially outer rim cavity portion and a radially inner main cavity portion (portion 65 is radially outward, and the other rim cavity portion is radially inward thereof), the radially outer rim cavity portion being located between a radially inwardly facing surface of the axial extension and a radially outwardly facing surface of the drive arm (Figures 3-4), the at least one connector being located radially inwardly of the radially outer rim cavity portion and the drive arm and extending into the radially inner main cavity portion, wherein the rotor assembly further comprises a rim seal (rim seal at 43, or alternatively at 37) located between the axial extension of the second rim portion and the first rim portion, wherein the rotor assembly further comprises a pressure equalisation path (52 and 54) extending from the rim cavity portion to the main cavity portion, wherein the rotor assembly further comprises at least one bolt (55) extending through the first rotor stage and the drive arm so as to couple the second rotor stage to the first rotor stage, and wherein the terminal end of the axial extension is located axially forward of at least a portion of the at least one bolt (Figures 3-4).
Regarding claim 14, Burge discloses the assembly according to claim 13 above. Burge further discloses the pressure equalisation path is provided through the drive arm (54 is positioned through the drive arm, see Figure 7).
Regarding claim 15, Burge discloses the assembly according to claim 13 above. Burge further discloses an angled portion (flange of the drive arm is at an angle) of the drive arm comprises at least one aperture (54) extending from a radially outer surface in the rim cavity portion to a radially inner surface in the main cavity portion.
Regarding claim 18, Burge discloses the assembly according to claim 13 above. Burge further discloses the rotor assembly is a compressor assembly and the first rotor stage is a first compressor stage and the second rotor stage is a second, adjacent compressor stage (rotor assembly is a compressor assembly; see Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Antonellis et al. (US 4526508), hereinafter referenced as Antonellis in view of Fischer (WO 2005052321).
Regarding claims 1 and 8;
Antonellis discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage having a first disc portion (72) with a peripheral first rim portion (76, 78); a second rotor stage, the second rotor stage having a second disc portion (82) with a peripheral second rim portion (86), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (88) extending towards the first rim portion such that a terminal end of the axial extension is adjacent the peripheral rim portion, the axial extension of the second rim portion defining a rotor drum cavity (116, 118) between the first and second disc portions, the rotor drum cavity being located radially inward of the axial extension, wherein the second rotor stage further comprises a drive arm (128) depending radially inward from the axial extension and extending radially inwardly within the drum cavity to the first disc portion, the drive arm being connected to the first disc portion by at least one connector (132), wherein the drive arm divides the drum cavity into radially outer rim cavity portion (118) and a radially inner main cavity portion (116), the radially outer rim cavity portion being located between a radially inwardly facing surface of the axial extension and a radially outwardly facing surface of the drive arm, the at least one connector being located radially inwardly of the radially outer rim cavity portion and the drive arm and extending into the radially inner main cavity portion, wherein the rotor assembly further comprises a rim seal (50) located between the axial extension of the second rim portion and the first rim portion, wherein the rotor assembly comprises a pressure equalization path extending from the rim cavity portion to the main cavity portion (passage 120 equalizes pressure between 116 and 118), and wherein the drive arm comprises an angled portion and a radial portion, the angled portion extending radially inwardly and axially forward from a radially inner surface of the axial extension to the radial portion, and wherein the radial portion is located radially inward of and extending away from the angled portion (see Figure 2).
Antonellis fails to teach the radial portion is located axially forward of an axially aft-most facing surface of the first rotor stage.
Fischer teaches a joining of rotor disks between upstream and downstream. The connections utilize a similar radial/axial extension as in Antonellis, except the bottom of the flange (27) extends farther than a radial portion (23) of the angled arm (19). Therefore, Fischer teaches “the radial portion is located axially forward of an axially aft-most facing surface of the first rotor stage” (Figures 2, 5, and 6).
Because Antonellis discloses a connection arm between rotor disks including an angled arm with a mating flange, and because Fischer similarly teaches a connection arm between rotor disks including an angled arm with a mating flange, but which flange couples which is merely the opposite of Antonellis and still achieves the same result, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Antonellis such that the radial portion is located axially forward of an axially aft-most facing surface of the first rotor stage as taught by Fischer since the mere reversal of which side of the rotor arm cups the other doesn’t fundamentally change the operation of the invention and achieves the expected result of coupling the rotors together. It has been held that the mere reversal of parts is obvious if the fundamental operation of the invention is unchanged (see MPEP 2144.04).
Regarding claims 3-4, Antonellis in view of Fischer teaches a rotor assembly according to claim 1 above. Antonellis further discloses the pressure equalization path is provided through the drive arm, and the oblique portion of the drive arm comprises at least one aperture (120) extending from a radially outer surface in the rim cavity portion to a radially inner surface in the main cavity portion (Figure 2).
Regarding claim 5, Antonellis in view of Fischer teaches a rotor assembly according to claim 1 above. Antonellis further discloses the rim seal is a folded sheet seal (thin material with bent flanges) having a first leaf (52) in abutment with the first rim portion (at 78) and a second leaf (54) in abutment with the axial extension of the second rim portion (88).
Regarding claim 9, Antonellis in view of Fischer teaches a rotor assembly according to claim 1 above. Antonellis further discloses the radial portion extends entirely radially along an axially aft facing surface of the first disc portion (see interaction of 136 and 142).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antonellis (US 4526508) in view of Fischer (WO 2005052321), and further in view of Burge (US 5350278).
Antonellis in view of Fischer teaches the rotor according to claim 1 above.
Antonellis fails to teach the rotor is a compressor with first/second compressor stages.
Burge teaches a compressor rotor with a pressure equalization path extending from the rim cavity portion (65) to the main cavity portion (see apertures 52) on the connection drive arms between the first (42) and second (44) rotor disk of the compressor rotor.
Because Antonellis discloses a rotor with connection between drives with a pressure equalization path in the drive arm but in a turbine, and because Burge teaches an analogous rotor connection with a pressure equalization path in a drive arm but in a compressor, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotor of Antonellis such that it is a compressor rotor as taught by Burge for the purposes of compressing the gas for generating thrust in a gas turbine engine.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burge (US 5350278) in view of Klassen (US 3689177) and Kolodziej (US 6568692).
Burge discloses the assembly according to claim 13 above.
Burge fails to teach the rim seal as a folded sheet seal having a first leaf and a second leaf, wherein the first leaf is in abutment with a first axially aft facing surface of the first rim portion located radially outwardly of the drive arm, and wherein the second leaf is in abutment with the radially inner surface of the axial extension of the second rim portion.
Klassen teaches a compressor rotor with a first stage (24) and a second stage (25), the second stage including an axial extension (32) that is adjacent to the axial extension of the first stage (Figure 1) and extending past the stator vane stage (22), the axial extensions of the discs defining the first and second rim portions. Between the rim portions and respective axial extensions is a seal with two legs (seal 30 with leg 34 against the second rotor disc rim). The rotor is divided into an internal rotor drum cavity (Figure 1) that has a radially outer rotor drum cavity, the radially outer rotor drum cavity including the seal. 
Kolodziej teaches a compressor rotor (Figure 2) with a folded sheet seal having a first leaf and a second leaf (Figures 3A and 3B; also discloses the utilization of a V-shaped seal). The seal includes first and second legs that are abutting radially outward surfaces of the rotors.
Because Burge discloses the utilization of a compressor rotor rim seal, and because Klassen teaches that the utilization of a seal body between the rotor peripheries is known, and because Kolodziej teaches the utilization of folded sheet seals including first and second leaves that abut against radially inner surfaces of compressor rotor arms, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Burge such that the rim seal is provided as a sealing element as taught by Klassen and as a folded sheet seal having a first leaf and a second leaf, wherein the first leaf is in abutment with a first axially aft facing surface of the first rim portion located radially outwardly of the drive arm, and wherein the second leaf is in abutment with the radially inner surface of the axial extension of the second rim portion as taught by Kolodziej for the purposes of sealing gas leakage between compressor stages.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burge (US 5350278) in view of Moniz (US 7934901).
Burge discloses the assembly according to claim 13 above.
Burge fails to teach the drive arm further comprises a radial portion extending radially inwardly of the angled portion, and wherein the radial portion extends entirely radially along an axially aft facing surface of the first disc portion.
Moniz teaches a compressor rotor section with a downstream stage including an axial extension, an angled drive arm that extends radially inwardly, and a radial portion that extends radially along an axially aft facing surface of a first disc portion (see annotation below).
Because Burge discloses a compressor rotor with an upstream stage connected to a downstream stage through a drive arm of the downstream stage, and because Moniz similarly teaches an axial extension that is radially closest to the freestream and a radially inward angled drive arm that further includes a radial portion extending radially inwardly and connected to the first disc, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Burge such that the drive arm further comprises a radial portion extending radially inwardly of the angled portion, and wherein the radial portion extends entirely radially along an axially aft facing surface of the first disc portion as taught by Moniz for the purposes of clamping/attaching the rotor discs together; a conical section is known in the art as shown by Moniz and utilized in the same position as in Burge, and therefore is obvious as expected results are achieved (ie, connecting the rotors together).

    PNG
    media_image1.png
    221
    423
    media_image1.png
    Greyscale



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US 3689177) in view of Burge (US 5350278).
Klassen discloses a gas turbine engine, comprising: a first rotor stage (24) having a first disc portion (12) with a peripheral first rim portion (see Figure 1); a second rotor stage (25), the second rotor stage having a second disc portion (14) with a peripheral second rim portion (32); and a vane stage (22) arranged axially between the first and second rotor stages and including at least one vane, wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension extending towards the first rim portion such that a terminal end of the axial extension is adjacent the peripheral first rim portion, the terminal end of the axial extension being located axially forward of the at least one vane of the vane stage (Figure 1, 35 is axially forward of the vane stage), the axial extension defining a rotor drum cavity (Figure 1) between the first and second disc portions, the rotor drum cavity being located radially inward of the axial extension, wherein the second rotor stage further comprises a drive arm (31) depending radially inward from the axial extension and extending radially inwardly within the drum cavity to the first disc portion (radially inward of the axial extension, and connecting to the first disc portion), the drive arm being connected to the first disc portion by at least one connector (Figure 3), wherein the drive arm divides the drum cavity into radially outer rim cavity portion and a radially inner main cavity portion (see Figure 1, two portions divided by the drive arm), the radially outer rim cavity portion being located between a radially inwardly facing surface of the axial extension and a radially outwardly facing surface of the drive arm, the at least one connector being located radially inwardly of the radially outer rim cavity portion and the drive arm and extending into the radially inner main cavity portion, wherein the rotor assembly further comprises a rim seal (30) located between the axial extension of the second rim portion and the first rim portion.
Klassen fails to teach wherein the rotor assembly comprises a pressure equalisation path extending from the rim cavity portion to the main cavity portion.
Burge discloses a rotor assembly for a gas turbine engine, the rotor assembly comprising: a first rotor stage having a first disc portion (42) with a peripheral first rim portion (43); a second rotor stage, the second rotor stage having a second disc portion (44) with a peripheral second rim portion (unlabeled, periphery of the disk adjacent to the blades), wherein the second rotor stage is axially adjacent and downstream of the first rotor stage and the second rim portion has an axial extension (50) extending towards the first rim portion such that a terminal end of the axial extension is adjacent the peripheral first rim portion (Figure 4), the axial extension defining a rotor drum cavity between the first and second disc portions (cavity 65 and the unlabeled cavity radially inward thereof), the rotor drum cavity being located radially inward of the axial extension, wherein the second rotor stage further comprises a drive arm (47) depending radially inward from the axial extension and extending radially inwardly within the drum cavity to the first disc portion (47 is radially inward of the axial extension, with a radially inward portion, and extends to the portion of the first disc), the drive arm being connected to the first disc portion by at least one connector (55), wherein the drive arm divides the drum cavity into radially outer rim cavity portion and a radially inner main cavity portion (portion 65 is radially outward, and the other rim cavity portion is radially inward thereof), the radially outer rim cavity portion being located between a radially inwardly facing surface of the axial extension and a radially outwardly facing surface of the drive arm (Figures 3-4), the at least one connector being located radially inwardly of the radially outer rim cavity portion and the drive arm and extending into the radially inner main cavity portion, wherein the rotor assembly further comprises a rim seal (rim seal at 43, or alternatively at 37) located between the axial extension of the second rim portion and the first rim portion, wherein the rotor assembly further comprises a pressure equalisation path (52 and 54) extending from the rim cavity portion to the main cavity portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor assembly of Klassen such that the rotor assembly comprises a pressure equalisation path extending from the rim cavity portion to the main cavity portion as taught by Burge for the purposes of limit the disc bore temperatures and to decrease rotor structure transient thermal response rates, and alternatively to push pressure against the seal (30 of Klassen), thereby reducing the ingestion of gas from the primary flow path. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klassen (US 3689177) in view of Burge (US 5350278), and further in view of Kolodziej (US 6568692).
Klassen in view of Burge teaches the gas turbine engine according to claim 19 above.
Klassen as modified by Burge fails to teach the rim seal as a folded sheet seal having a first leaf and a second leaf, wherein the first leaf is in abutment with a first axially aft facing surface of the first rim portion located radially outwardly of the drive arm, and wherein the second leaf is in abutment with the radially inner surface of the axial extension of the second rim portion.
Kolodziej teaches a compressor rotor (Figure 2) with a folded sheet seal having a first leaf and a second leaf (Figures 3A and 3B; also discloses the utilization of a V-shaped seal). The seal includes first and second legs that are abutting radially outward surfaces of the rotors/drive arms.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sealing element of Klassen with the sealing element as taught by Kolodziej as none but the expected result of providing a gas turbine engine seal between rotor stages is achieved; substituting one known method in analogous art for another has been found to be prima facie obvious if the results are expected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/               Primary Examiner, Art Unit 3745